Citation Nr: 1823899	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-49 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to May 1961 and from May 1963 to March 1980.  

The Veteran died in May 2008.  The appellant is the Veteran's spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in July 2014, at which time it was remanded for additional development.  

The appeal was returned to the Board, and in February 2015 the Board issued a decision that denied the appellant's appeal.  

The appellant appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016 the Court issued a memorandum decision that vacated the February 2015 Board decision.  The appeal was also remanded to the Board for action consistent with the Court's decision.  

The appellant appeared at a videoconference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A Form DD 214 reflecting service from December 1970 to October 1972 states that the Veteran served in Vietnam; there is no evidence to confirm he did not.  

2.  The Veteran's ischemic heart disease, to include coronary artery disease, is presumed to be due to herbicide exposure in Vietnam.  

3.  The Veteran death certificate shows that he died in May 2008; the immediate cause of death was cardiac failure, due to colon cancer and coronary artery disease. 

4.  VA medical opinion states that it is as likely as not the Veteran's coronary artery disease contributed significantly to his death from metastatic colon cancer. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.203, 3.303, 3.307, 3.309(e), 3.312 (2017). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board finds that the duties to notify and assist were met.  Furthermore, as the decision is fully favorable to the Veteran, any failures in these duties were harmless error.  

The appellant contends that the Veteran's coronary artery disease contributed substantially to his death from metastatic colon cancer.  She believes that the Veteran's coronary artery disease developed as a result of his exposure to herbicides in Vietnam.  The appellant asserts that although the Veteran's personnel records do not confirm that he went to Vietnam, the very nature of his work as a military journalist meant that he made trips to various locations for short periods of time, including Vietnam.  She believes that the Veteran's DD 214 stating that he served in Vietnam should be dispositive of the matter. 

Pursuant to 38 U.S.C. § 1310, dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

The record shows that the Veteran was not service connected for any disability at the time of his death.  Therefore, the Board will determine whether or not the disability that resulted in his death was incurred due to active service.  In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

If malignant tumors become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of tumors during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  While colon cancer is not one of these diseases, ischemic heart disease is, and this term includes coronary artery disease.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The medical evidence in this matter is not in dispute.  The Veteran's records show that he had a well-established diagnosis of coronary artery disease for many years prior to his death.  In September 2003 it was discovered that he had colon cancer.  The record reflects he underwent treatment for this disease for nearly five years.  Sadly, the Veteran died in May 2008.  His death certificate reflects that the immediate cause of death was cardiac failure, due to colon cancer and coronary artery disease.  

The July 2014 Board remand requested that a medical opinion be obtained regarding the cause of the Veteran's death.  In pertinent part, in October 2014 the VA doctor opined that it is at least as likely as not that the Veteran's coronary artery disease significantly contributed to the Veteran's death from cardiac failure due to metastatic colon cancer.  There is no medical opinion to the contrary.  

In essence, the appeal turns on whether or not the Veteran had service in Vietnam.  

The evidence that supports Vietnam service consists of a DD 214N showing active service from December 1970 to October 1972.  This shows that the Veteran was awarded the Vietnam Service Medal.  In the Remarks section, it also includes the statement "Served in Vietnam."  It confirms that he served as a military journalist.  Furthermore, the appellant has submitted cartoon drawings the Veteran made of himself while reporting on a Seabee Unit in Chu Lai, Vietnam.  Documentation places this particular unit at this location from October 1969 to October 1970.  

The remaining evidence includes the Veteran's original claim of service connection in which he states he was in Vietnam from 1971 to 1972.  This led to requests for verification of the Veteran's Vietnam service, which were negative.  A review of the Veteran's available personnel records is negative for any evidence to confirm Vietnam service.  A review of his service treatment records shows that he did not receive in medical treatment in Vietnam.  The Veteran was noted to have been assigned to the USS Kitty Hawk from October 1972 to 1973 but a reply from the Joint Services Records Research Center (JSRRC) indicated there was no evidence this ship ever docked, transited inland waterways, or anchored with evidence of personnel going ashore.  Based on this evidence, the RO entered an April 2012 formal finding into the record that there was a lack of information to verify Vietnam service.  

The Board will find that the evidence supports a finding that the Veteran served in Vietnam.  The Veteran's Vietnam Service Medal by itself does not demonstrate the Veteran served in Vietnam, as this medal was awarded to service members who never physically entered the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1193, 1196 (2008).  However, this is not the only evidence of the Veteran's Vietnam service.  His DD 214N also states in the remarks section that he "Served in Vietnam".  Although there are no other records to confirm this service, there are also no records that would definitively establish that this DD 214N is in error.  See 38 C.F.R. § 3.203.  

Therefore, as the Veteran had Vietnam service during the appropriate time period, he is presumed to have been exposed to herbicides such as Agent Orange.  It is then presumed that his coronary artery disease is the result of this herbicide exposure.  Finally, the June 2008 death certificate lists coronary artery disease as an underlying cause of the Veteran's death, and the October 2014 VA doctor opined that it is at least as likely as not that the Veteran's coronary artery disease significantly contributed to the Veteran's death from cardiac failure due to metastatic colon cancer.  The Board concludes that entitlement to service connection for the cause of the Veteran's death is established.  38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


